DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Notes
The claims should be drafted according to the guideline provided in 37 C.F.R. 1.75, MPEP 608.01(i) and 608-01(m). For example, 37 C.F.R. 1.75(e) (cited in MPEP 608.01(i)) states that the claim or claims must conform to the invention as set forth in the remainder of the specification and the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description. For another example, MPEP 608-01(m) states that “each claim must be the object of a sentence…Each claim begins with a capital latter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations. Below in the Claim Objections section, examples for correction are given to correct the informalities of the claims in order to clearly define the scope of the claims.  
Applicant is requested to carefully check through the claims and seek assistance from the Attorneys of Record to ensure that the claim drafting guidelines are followed. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the steps of the methods according to claims 1 and 3 must be shown in flow charts and critical structural elements of the device and apparatus according to claims 5 and 7 and the ultrasound transducer of claim 7 must be shown in the drawing(s) or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 1 and 2 in Figure 1.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. 

Specification
The disclosure is objected to because of the following informalities:
The terms USB and WIFI should read --Universal Serial Bus (USB)-- and --wireless (WIFI)— when they are first mentioned in [0011] of the published specification.  “This patented transducer” in [0005]; “patented first” in [0018]; “This patent's introduction” in [0024] should be corrected to delete all references to the “patent” because the specification is part of a patent application, and the transducer of the instant patent application has not been patented. 
Appropriate correction is required.

Claim Objections
Claims 1-3 and 7-10 are objected to because of the following informalities:  
In claim 1, lines 1-2, “A human tissue method of determining the quasi-elasticity coefficients” should read --A method for determining quasi-elasticity coefficients of a human tissue-- if that is the intended meaning.
In claim 1, “, this is the basic principle of this patent protection” in lines 2-3 and “we defined in this patent” in line 9 should be deleted. Instead, the Applicant can begin the sentence of the claim with "I (or we) claim," "The invention claimed is" (or the equivalent). See 608.01(m).
In claim 1, a period “.” is used in line 3. The Applicant is reminded that each claim is a single sentence that begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations. See Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995). See 608.01(m).
In claim 1, last line, “quasi-value of the elasticity” should read --value of the quasi-elasticity-- if that is the intended meaning.
In claim 2, line 1, “According to claim 1, the minimum division of the imaging identified region of the three- dimensional ultrasonic image for tumor is about 1mmx1mmx1mm. That improved current radiologists eye determined tumor size of 0.5cm to about 1000 times less, which is unique for this patent” should read, for example, --The method according to claim 1, wherein a minimum division of imaged identified region of a three- dimensional ultrasonic image for tumor is 1 mm x 1 mm x 1mm.
In claim 3, “According to claim 1, We introduce two-times imaging method
 (the time period is depending on the disease's characteristic such as fast-changing disease would be in couple of hours, the principle should be with the least time period that we wouldn't see obvious change for normal tissue in this time), which used the pixel difference of two- times images (such as current quasi-elastic coefficients AE or the image optic density DI) at the same pixel as criterion to identify the disease and normal tissue since disease has always large change quantity in comparing to normal tissue”  should read, for example, “We claim a two-times imaging method, the method comprising:
acquiring a first image at a first time,
acquiring a second image at a second time, wherein a time period between the first time and the second time depends on a characteristic of a disease, wherein the time period is at least two hours;
subtracting a value of each pixel of the first image from a corresponding value of a pixel of the second image to calculate pixel differences for all pixels, wherein the calculated pixel differences are used as a criterion to identify the disease and a normal tissue, wherein the first image and the second image represent quasi-elasticity coefficients of the human tissue or image optic density, wherein the quasi-elasticity coefficients or the image optic density are obtained according to the method of claim 1” or similar. This is merely an example intended to help the applicant to comply with the guideline provided in 37 C.F.R. 1.75, MPEP 608.01(i) and 608-01(m).
	In Claim 7, “An ultrasonic diagnostic apparatus, comprising: an ultrasound transducer with USB or WIFI output including the software based on claim (1), (2), and (3) and the cloud-like supercomputer diagnostic center to analyze the raw data from the end-user's patented transducer and transfer the color-like disease image info embedded in the original traditional ultrasound image with the statistical data files for both professionals and end-users. All above mentioned are in the scope of this patent and protected” should read, for example, “An ultrasonic diagnostic apparatus, comprising: an ultrasound transducer with a Universal Serial Bus (USB) or wireless (WIFI) output including a software implementing the method of claims (1), (2), and (3) and a cloud supercomputer diagnostic center to analyze raw data from end-user's patented transducer and transfer a color image of diseased tissues with statistical data files for both professionals and end-users, wherein the color image is embedded in an original traditional ultrasound image” or similar. This is merely an example intended to help the applicant to comply with the guideline provided in 37 C.F.R. 1.75, MPEP 608.01(i) and 608-01(m). 
In Claim 8, “According to claim 7, An ultrasonic transducer adapted to obtain a tissue image density and transmit to the unique supercomputer diagnostic center via an output port such as USB or WIFI. This concept is protected by this patent” should read, for example, – The ultrasonic diagnostic apparatus according to claim 7, wherein the ultrasound transducer is adapted to obtain an image density of a tissue and transmit obtained data to the supercomputer diagnostic center via the (USB) or (WIFI) output port-- or similar. The Applicant is reminded that each claim is a single sentence that begins with a capital letter and ends with a period. Therefore, a capital letter should not be used in the middle of the claim unless it’s an abbreviation or symbolic notation. See Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995). See 608.01(m).
In Claim 9, “According to claim 1, A new set of analytic software taking into account of the changes of the image at pixel to accurately distinguish between normal tissue and diseases, the accuracy of the distinction can be achieved even more accurate than the most advanced diseases detectors, thus overcoming the most advanced tumor detection the physical radiologist eyes' limit of the reading images” should read, for example, –A set of analytic software stored in a non-transient memory, wherein the set of analytic software comprises instructions that when executed on a processor calculate changes of an image at a pixel level to distinguish between a normal tissue and a diseased tissue, wherein an image represents quasi-elasticity coefficients of a human tissue, wherein the quasi-elasticity coefficients of the human tissue are determined according to the method of claim 1-- or similar. This is merely an example intended to help the applicant to comply with the guideline provided in 37 C.F.R. 1.75, MPEP 608.01(i) and 608-01(m). The support is identified in [0007], disclosed as "we move echo wave recording timer and storage in the computer system of the traditional ultrasound system to the transducer so that end-users don't need image computer to save the end-user's cost. Also it is much more convenient for the diagnostic software update to most current disease identify algorithm since we just have one unique supercomputer diagnostic center worldwide and also save the end-users cost." The Applicant is reminded that each claim is a single sentence that begins with a capital letter and ends with a period. Therefore, a capital letter should not be used in the middle of the claim unless it’s an abbreviation or symbolic notation. See Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995). See 608.01(m). Comments and explanations regarding the advantages of the claimed features, methods, and/or devices are appropriate in the specification but should not be included in the claims.
	In Claim 10, “A patient treatment plan according to claim (1) is also within the scope of this patent” should read, for example, “A patient treatment plan, wherein the quasi-elasticity coefficients of the human tissue are determined according to the method of claim 1” or similar. The Applicant can begin the sentence of the claim with "I (or we) claim," "The invention claimed is" (or the equivalent). See 608.01(m).
Appropriate correction is required.

Claim Rejections - 35 USC § 101
Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims does not fall within at least one of the four categories of patent eligible subject matter because it is directed to software per se (see MPEP 2106.03). All elements in the claim are non-structural (software). As the courts' definitions of machines, manufactures and compositions of matter indicate, a product must have a physical or tangible form in order to fall within one of these statutory categories. Digitech, 758 F.3d at 1348, 111 USPQ2d at 1719. Thus, the Federal Circuit has held that a product claim to an intangible collection of information, even if created by human effort, does not fall within any statutory category. Digitech, 758 F.3d at 1350, 111 USPQ2d at 1720 (claimed “device profile” comprising two sets of data did not meet any of the categories because it was neither a process nor a tangible product). Similarly, software expressed as code or a set of instructions detached from any medium is an idea without physical embodiment. See Microsoft Corp. v. AT&T Corp., 550 U.S. 437, 449, 82 USPQ2d 1400, 1407 (2007); see also Benson, 409 U.S. 67, 175 USPQ2d 675 (An "idea" is not patent eligible). Thus, a product claim to a software program that does not also contain at least one structural limitation (such as a “means plus function” limitation) has no physical or tangible form, and thus does not fall within any statutory category. Another example of an intangible product that does not fall within a statutory category is a paradigm or business model for a marketing company. In re Ferguson, 558 F.3d 1359, 1364, 90 USPQ2d 1035, 1039-40 (Fed. Cir. 2009).





Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 and 6-10 are rejected under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “using the simplex optimization method to determine human tissues quasi- elasticity” in lines 3-4 and “According to simplex optimization method to adjust EXX, EYY and EZZ…” in step (2).  However, the specification merely repeats the recitations of the claim in [0011]-[0016] and then states: “In summary, the present invention introduce quasi-elastic coefficients of 3 main axial E.sub.xx, E.sub.yy, and E.sub.zz for 3D image or 2 main axial E.sub.xx, E.sub.yy, for 2D image by using simplex optimization technique to short the computer time.” [0026]. While simplex optimization methods are known, what is not known is how the applicant is using the simplex optimization method to calculate the next iteration “to adjust EXX, EYY and EZZ”. The specification lacks any description of the essential iterative steps of the simplex optimization method.  As a result, the written description fails to establish with reasonable clarity to those skilled in the art that the applicant was in possession of the invention, as of the filing date sought (Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991); MPEP 2163.02).
The dependent claims not directly addressed are also rejected under 35 U.S.C. 112(a) as dependent upon the respective base claim(s).

The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “elastic coefficients” in line 10. It is unclear if this is the same as the “quasi- elastic coefficients” in lines 8-9. Examiner of record takes this to be the same for examination purposes.
Claim 1 recites "quasi-strain” at the end of step (1). It is unclear if this is the same as the “quasi- elasticity” in Eq. (1). Examiner of record takes this to be the same for examination purposes.
Claim 1 appears to be an excerpt from the specification. The scope of the claim is unclear because steps of the method are not positively recited. It appears that the Applicant is attempting to recite the steps as indicated by numbers (1)-(3) but these recitations are not structured as method steps. For example, “We can calculate another new quasi-strain” does not necessarily mean that calculating “another new quasi-strain” is a required step of the method, which makes the claim indefinite. Also, the recitation “Continue to do so” in step (3) is unclear because it is unclear doing what is being continued.  In addition, it is unclear how the formula for “T” is used because it is not referred to in the method step(s) (1)-(3). The recitation “using the simplex optimization method to determine human tissues quasi- elasticity: …(1)” implies
Claim 1 recites "the simplex optimization method” in line 4. There is insufficient antecedent basis for this limitation.
Claim 1 recites the "simplex optimization method” in step (2). It is unclear whether or not this is the same as the simplex optimization method in line 4. Examiner of record takes this to be the same.
Claim 1 recites “According to simplex optimization method to adjust EXX, EYY and EZZ” in step (2). This recitation is unclear because it is unclear whether the Applicant is attempting to recite applying a known simplex optimization method to adjust EXX, EYY and EZZ or to claim a new simplex optimization method for that purpose. Examiner of record takes this to mean that the Applicant claims a method to stop iterations using equation (1) in a convergence criterion to determine EXX, EYY and EZZ.
Claim 1 recites "Tn -Tn-1 goes to about zero” in step (3). The “n” should be defined. Examiner of record takes this to be the nth iteration for examination purposes. It is also unclear how the qualifier “about” changes the scope because there is no definition in the specification. Examiner of record takes this to be “tends to zero” for examination purposes.
Claim 1 recites “the quasi-elasticity coefficients” in lines 1-2, “the same image density” in step (1), line 3, and “the three-dimensional ultrasonic probe” in step (1), line 4. There is insufficient antecedent basis for these limitations. Additionally, acquiring or obtaining ultrasound image(s) is not recited. It is unclear whether or not the “image density” refers to line density or intensity (brightness). Examiner of record takes the “image density” to be the intensity (brightness) of pixels of ultrasound image(s) for examination purposes.
Claim 2 recites “According to claim 1, the minimum division of the imaging identified region of the three- dimensional ultrasonic image for tumor is about 1mmx1mmx1mm” in lines 1-3. It is unclear what constitutes the body of the claim and how this claim further limits the scope of claim 1. Additionally, claim 1 does not recite a three- dimensional ultrasonic image and therefore there is insufficient antecedent basis for “the three- dimensional ultrasonic image.”
Claims 3-10 recite at the end the claims “the scope of this patent application”, “protected with this patent”, “the scope of this patent and protected”, and “within the scope of this patent” that render the scope of these claims indefinite. First, because the patent application is not a patent and is not protected, the recitation “are protected by this patent” makes the claim indefinite; and second, a patent only grants protection under the scope of the allowed claims, not the scope of the patent application. Applicant is remined about a proper claim drafting, for which the Applicant may begin the sentence of the claim with "I (or we) claim," "The invention claimed is" (or the equivalent). See 608.01(m).
Claim 4 recites “Any treatment plan based on claim (1) should be protected with
this patent”. This recitation is unclear because it is unclear how the method of claim 1 can serve as a basis for any treatment. Examiner of record takes this to mean that the Applicant is attempting to claim any treatment plan targeting human tissues in a region of interest wherein the region of interest is detected using values of quasi-elasticity coefficients, wherein the values of the quasi-elasticity coefficients are determined according to the method of claim 1. The recitation “should be protected with this patent” makes the claim indefinite because there is no patent. The Applicant can begin the sentence of the claim with "I (or we) claim," "The invention claimed is" (or the equivalent). See 608.01(m). In addition, the scope of “any treatment plan” is unclear and not defined in the specification. There is no actively recited elements recited for the claimed treatment plan. The scope of the claim hence is unclear.
Claim 5 recites “A special ultrasound transducer device without traditional image computer system as illustrated in this patent that it has USB output or WIFI output design for the end-users is protected by this patent”. It is unclear how the qualifiers “special” and “traditional” change the limitation. It is also unclear what is meant by “as illustrated in this patent” because this is not a patent and the “ultrasound transducer device” is claimed rather than “illustrated.” It is also unclear whether the “special ultrasound transducer device” or “traditional image computer system” has USB output or WIFI output design. Examiner of record takes this to be --An ultrasound transducer device with a USB output or a WIFI output design for end-users, wherein the ultrasound transducer device is configured to work without a traditional computer imaging system--. Examiner of record interprets “traditional” as being non-portable or cart-based. Additionally, because the patent application is not a patent and is not protected the recitations “in this patent” and “is protected by this patent” make the claim indefinite. The Applicant can begin the sentence of the claim with "I (or we) claim," "The invention claimed is" (or the equivalent). See 608.01(m).
Claim 6 recites "Any production based on current claim (1) are protected by this patent”. This recitation is unclear because it is unclear how the qualifier “current” changes the scope. Also, it is unclear what “production” is being claimed.  In addition, the scope of “any production” is unclear and not defined in the specification. There is no actively recited elements recited for the claimed production. The scope of the claim hence is unclear.
Claim 7 recites the "the end-user’s patented transducer” in line 6. The antecedent basis for this limitation is unclear. It is unclear whether or not this the same as the “ultrasound transducer with USB or WIFI output” in line 3. Examiner of record takes this to be the same for examination purposes.
Claim 8 recites “the unique supercomputer diagnostic center” in line 3 that renders the scope of the claim indefinite. The metes and bounds of the term “unique” are unclear and are not defined in the specification. It is not clear how a supercomputer diagnostic center may be considered a unique one. 
Claim 8 recites the phrase “such as USB or WIFI” in line 4. The phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 9 recites “a new set” in line 1, “accurately distinguish” in line 3, “even more accurate” in line 5, and “the most advanced diseases detectors” in lines 5-6 and “the most advanced tumor detection” in line 6 that are relative terms. It is unclear compared to what set(s) a “set” is considered to be “new” and how “a new set” is structurally different from a set. It is also unclear what measure of accuracy is applied in order to “accurately distinguish” or consider the accuracy as being “even more accurate” and how the qualifier “even” changes the limitation. Additionally, it is unclear what is meant by “the most advanced diseases detectors”. It is also unclear what features of the “detectors” and “detection” make them the “most advanced.” 
Claim 9 recites “the changes” in line 2, “the image” in lines 2-3, “the accuracy” in line 4, “the most advanced diseases detectors” in lines 5-6, “the physical radiologist’ eyes’” in line 7, and “the reading images” in line 7. There is insufficient antecedent basis for these limitations. It is also unclear what is meant by the “diseases detectors”. For examination purposes, Examiner of record takes this to be existing imaging software systems for disease detection.
Claim 9 recites “those kinds of software” in line 8 that renders the scope of the claim indefinite. The relationship between “those kinds of software” and “a new set of analytic software” in lines 1-2 is unclear. It is also not clear what kinds of software can be considered “those kinds of software”. Does it refer to a particular type of software, or a category of software, and what aspects of the software are considered to define the kinds. 
Claim 10 recites "a patient treatment plan according to claim 1 is also within the scope fo this patent" that renders the scope of the claim indefinite. The word "also" indicates that there are other elements, yet it is not clear what the other elements are. In addition, there is no actively recited step associated with the claimed patient treatment plan. The scope of the claim hence is unclear.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless – 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. 

Claim 5 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jin et al (US 20160157822), hereinafter Jin.
Regarding claim 5, Jin teaches an ultrasound transducer device (100) with a USB output or a WIFI output design for end-users (“Further, the probe 100 and the main body 200 may be connected through various ports and cables such as a Universal Serial Bus (USB) cable in a wire 
manner as illustrated in FIG. 2, or each include a wireless communication module, may be connected through a wireless communication network, and may transmit and receive an electrical signal as illustrated in FIG. 3.” [0106]. “The ultrasonic image refers to an ultrasonic image generated by the image processing unit 230 based on the digital signals received from the probe 100, and the control panel refers to a touch screen image which receives a control command of the user.” [0114]), wherein the ultrasound transducer device is configured to work without a traditional computer imaging system (“Disclosed herein are a portable ultrasonic diagnostic apparatus” Abstract. “The controller, when the flexible display is bent a preset angle or more, may control so as to display each of front and rear surfaces or left and right surfaces of a three-dimensional image, or a current image and a past image on a first area and second area of the flexible display.” [0026]. “Referring to FIG. 4, the main body 200 may be implemented using a portable computer or a portable terminal including a flexible display 250.” [0108]; “the flexible display 250” [0186], Figs. 2-4, 23. Because of being portable with the flexible display, the computer imaging system is not seen as traditional).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bouma et al (US 20060058592) teaches a technique based on iterations using modeling and imaging to determine the distribution and magnitude of elastic modulus and display a cross-sectional or three-dimensional image of elastic modulus [0014]. Mori et al (US 20160377076) teaches the down-hill simplex method to calculate parameters of the spring constants [0015].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXEI BYKHOVSKI whose telephone number is (571)270-1556.  The examiner can normally be reached on Monday-Friday: 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AB/Examiner, Art Unit 3793        


/YI-SHAN YANG/Acting SPE, Art Unit 3793